Citation Nr: 0001232	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
atrophy of the right testicle.

2.  Entitlement to an increased rating for atrophy of the 
right testicle, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than June 19, 
1991, for the award of a compensable rating for service-
connected atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

By a decision entered in December 1997, the Board of 
Veterans' Appeals (Board) denied service connection for 
disorders of the eyes, heart, and lungs, and disorders 
manifested by dizziness and by numbness of the arms, hands, 
face, and leg muscles due to mustard gas exposure; denied an 
application to reopen a claim of service connection for an 
acquired psychiatric disorder due to mustard gas exposure; 
denied an effective date earlier than June 19, 1991, for the 
award of a compensable rating for service-connected atrophy 
of the right testicle; denied an effective date earlier than 
June 19, 1991, for the award of special monthly compensation 
(SMC) for loss of use of a creative organ; and determined 
that the veteran had not appealed the RO's denial of service 
connection for defective hearing, or the RO's denial of an 
application to reopen a claim of service connection for 
atrophy of the left testicle.  In addition, the Board 
remanded to the RO a claim for an increased rating for 
atrophy of the right testicle, and an application to reopen a 
claim of service connection for an acquired psychiatric 
disorder secondary to service-connected atrophy of the right 
testicle.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 

March 1, 1999) (Court).  By a memorandum decision entered in 
June 1999, the Court vacated and remanded that portion of the 
Board's decision that denied an effective date earlier than 
June 19, 1991, for the award of a compensable rating for 
service-connected atrophy of the right testicle.  The Board's 
decision was otherwise affirmed.  The Court held that 
evidence had not been submitted to establish a well-grounded 
claim for the various disorders claimed as due to mustard gas 
exposure; deemed abandoned any appeal with respect to the 
claim for an effective date earlier than June 19, 1991, for 
the award of SMC for loss of use of a creative organ; 
dismissed for lack of jurisdiction the veteran's appeal of 
the two issues that the Board had remanded to the RO, 
inasmuch as those issues were not the subject of a final 
Board decision; and dismissed the appeal of the application 
to reopen a claim of service connection for atrophy of the 
left testicle for lack of a jurisdictional notice of 
disagreement.

During the pendency of the veteran's appeal to the Court, the 
RO proceeded with development of the two issues remanded by 
the Board in December 1997.  The claims file was returned to 
the Board in July 1999, and in September 1999, the RO 
forwarded to the Board additional evidence submitted by the 
veteran, along with a written waiver of RO review.  See 
38 C.F.R. §§ 19.37(b), 20.1304(a) (1999).  Subsequently, 
however, in December 1999, the veteran's representative 
submitted a brief in which he requested that the waiver be 
withdrawn.

In May 1997, the veteran submitted an application to reopen a 
claim of service connection for atrophy of the left testicle.  
That application has not yet been adjudicated by the RO, and 
is referred to the RO for appropriate action.


REMAND

I.  Claim Remanded by the Court in June 1999

In its June 1999 decision, the Court noted that the Board had 
denied a claim for an increased (compensable) rating for 
atrophy of the right testicle by a final decision 

entered in May 1991.  The Court concluded that the Board's 
December 1997 decision was correct insofar as it determined 
that the May 1991 decision precluded the assignment of an 
earlier effective date based only on the evidence then of 
record.  The Court held, however, that in assigning an 
effective date for an increased rating, VA is required, 
pursuant to 38 U.S.C.A. § 5110(b)(2) and Hazan v. Gober, 10 
Vet. App. 511, 520-21 (1997), to consider all the evidence of 
record, including evidence added to the record after the date 
of a prior final decision.  Because the Court found that the 
Board had not considered all of the evidence of record when 
it denied the claim for an earlier effective date in December 
1997, the Court vacated the Board's decision on that issue 
and remanded the matter for re-adjudication.  See 
Introduction, supra.

In this regard, the Board notes that additional evidence was 
received at the Board in September 1999, prior to the 
expiration of the 90-day period described in 38 C.F.R. 
§ 20.1304(a) (1999).  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  Some of this evidence contains new information 
pertaining to the condition of the veteran's right testicle 
and, in view of the Court's mandate, it appears clear that 
this evidence must now be considered in the context of the 
pending appeal for an earlier effective date.  Because the RO 
has not yet considered this evidence, and because the 
veteran's representative has indicated that the veteran does 
not wish to waive his right of RO review, a remand is 
required.  38 C.F.R. § 20.1304(c) (1999).

II.  Claims Remanded by the Board in December 1997

In December 1997, the Board remanded to the RO the issue of 
the veteran's entitlement to an increased rating for atrophy 
of the right testicle, and the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle.  
The Board requested, among other things, that the RO submit 
the claim for increased rating to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b)(1), for 
consideration of the question of whether an extraschedular 
rating 

in excess of 10 percent is warranted.  The Board also 
requested that, if any benefit sought remained denied, a 
supplemental statement of the case (SSOC) be issued which, 
among other things, contained a summary of the laws and 
regulations pertaining to extraschedular evaluations.  The 
Board further requested, with respect to the application to 
reopen, that the veteran be supplied with a SSOC that 
contained a summary of the laws and regulations applicable to 
the proper filing of appeals, including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, and 20.302.

Unfortunately, the record does not reflect that the requested 
development has been completed.  The record contains nothing 
to show that the veteran's claim for increased rating was 
referred to the Under Secretary for Benefits, or the Director 
of the Compensation and Pension Service, for consideration 
under 38 C.F.R. § 3.321(b)(1).  In addition, while the RO 
issued the veteran a SSOC in April 1999, the SSOC contains no 
summary of, or citation to, 38 C.F.R. §§ 3.321(b)(1), 19.32, 
19.34, 20.200, 20.202, 20.203, or 20.302.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand of these issues is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for problems associated 
with his right testicle that has not 
already been made part of the 

record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should in 
particular make an effort to ensure that 
all relevant records of VA treatment are 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the RO should address the 
question of whether a higher schedular 
or extraschedular rating is warranted 
for the service-connected disorder of 
the veteran's right testicle.  When 
undertaking extraschedular 
consideration, the process outlined in 
§ 3.321(b)(1) should be followed.  
Specifically, the RO should submit the 
matter to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of whether an 
extraschedular rating in excess of 10 
percent is warranted.  A copy of the 
resulting determination should be 
associated with the claims folder.  (Any 
additional development deemed necessary 
for such consideration should be 
undertaken.)  If the benefit sought by 
the veteran is denied, the RO should 
issue the veteran a SSOC.  The SSOC 
should contain a summary of the 
pertinent facts, and a summary of the 
laws and regulations pertaining to 
extraschedular evaluations, with 
appropriate citations, including 
38 C.F.R. § 3.321(b)(1).

3.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an effective date earlier 
than June 19, 1991, for the award of a 

compensable rating for service-connected 
atrophy of the right testicle.  All of 
the evidence of record should be 
considered.  If any benefit sought is 
denied, a SSOC should be issued.

4.  The RO should issue the veteran a 
SSOC on the matter of his application to 
reopen a claim of entitlement to service 
connection for an acquired psychiatric 
disorder secondary to service-connected 
atrophy of his right testicle.  The SSOC 
should contain, among other things, a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations, 
including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, and 20.302.  See 
38 C.F.R. §§ 19.29, 19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC(s), the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky, 12 Vet. App. 369 (1999); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


